Exhibit 10.1
THIRTY-FIRST AMENDMENT TO CREDIT AGREEMENT
     THIRTY-FIRST AMENDMENT, dated as of May 19, 2009 (this “Amendment”), to the
Credit and Guaranty Agreement, dated as of July 19, 2007, as amended by the
First Amendment and Waiver to Credit Agreement, dated as of November 9, 2007,
the Second Amendment to Credit Agreement, dated as of March 12, 2008, the Third
Amendment to Credit Agreement, dated as of March 26, 2008, the Fourth Amendment
to Credit Agreement, dated as of July 18, 2008, the Fifth Amendment to Credit
Agreement, dated as of July 24, 2008, the Sixth Amendment to Credit Agreement,
dated as of August 25, 2008, the Seventh Amendment to Credit Agreement, dated as
of September 30, 2008, the Eighth Amendment to Credit Agreement, dated as of
October 2, 2008, the Ninth Amendment to Credit Agreement, dated as of
October 29, 2008, the Tenth Amendment to Credit Agreement, dated as of
November 6, 2008, the Eleventh Amendment to Credit Agreement, dated as of
November 14, 2008, the Twelfth Amendment to Credit Agreement, dated as of
November 21, 2008, the Thirteenth Amendment to Credit Agreement, dated as of
December 4, 2008, the Fourteenth Amendment to Credit Agreement, dated as of
December 19, 2008, the Fifteenth Amendment to Credit Agreement, dated as of
January 5, 2009, the Sixteenth Amendment to Credit Agreement, dated as of
January 16, 2009, the Seventeenth Amendment to Credit Agreement, dated as of
February 5, 2009, the Eighteenth Amendment to Credit Agreement, dated as of
February 17, 2009, the Nineteenth Amendment to Credit Agreement, dated as of
February 23, 2009, the Twentieth Amendment to Credit Agreement, dated as of
March 3, 2009, the Twenty-First Amendment to Credit Agreement, dated as of
March 10, 2009, the Twenty-Second Amendment to Credit Agreement, dated as of
March 17, 2009, the Twenty-Third Amendment to Credit Agreement, dated as of
March 24, 2009, the Twenty-Fourth Amendment to Credit Agreement, dated as of
March 25, 2009, the Twenty-Fifth Amendment to Credit Agreement, dated as of
March 31, 2009, the Twenty-Sixth Amendment to Credit Agreement, dated as of
April 7, 2009, the Twenty-Seventh Amendment to Credit Agreement, dated as of
April 21, 2009, the Twenty-Eighth Amendment to Credit Agreement, dated as of
April 28, 2009, the Twenty-Ninth Amendment to Credit Agreement, dated as of
May 5, 2009, the Thirtieth Amendment to Credit Agreement, dated as of May 12,
2009 and that certain letter agreement dated February 26, 2008 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Proliance International Inc., a Delaware corporation
(“Holdings” and the “Borrower”), certain domestic subsidiaries of the Borrower
listed as a “Guarantor” on the signature pages thereto (together with each other
Person (as defined in the Credit Agreement) that guarantees all or any portion
of the Obligations (as defined in the Credit Agreement) from time to time, each
a “Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), Silver Point
Finance, LLC, a Delaware limited liability company (“Silver Point”), as
collateral agent for the Agents (as hereinafter defined) and the Lenders (in
such capacity, together with its successors and assigns in such capacity, if
any, the “Collateral Agent”), and as administrative agent for the Agents and the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Administrative Agent” and together with the Collateral
Agent, each an “Agent” and collectively, the “Agents”) and Silver Point as lead
arranger (in such capacity, together with its successors and assigns in such
capacity, if any, the “Lead Arranger”).

 



--------------------------------------------------------------------------------



 



     WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth in the Credit Agreement unless otherwise defined herein.
     WHEREAS, the Credit Parties have requested that the Agents and the Lenders
amend certain provisions of the Credit Agreement, subject to the terms and
conditions set forth in this Amendment.
     WHEREAS, the Agent and the Lenders are willing to agree to this requested
Amendment, but only upon the terms and subject to the conditions set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the Agents and
the Lenders hereby agree as follows:
     1. Definitions. All capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.
     2. Defined Terms in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended, as follows:
          (a) New Definitions. Section 1.1 of the Credit Agreement is hereby
amended by adding the definitions of the following terms thereto, in
alphabetical order, to read in their entirety as follows:
     “Thirty-First Amendment’ means the Thirty-First Amendment to the Credit
Agreement, dated as of May 19, 2009, by and among the Credit Parties, the
Requisite Lenders and the Agents.”
     “Thirty-First Amendment Effective Date’ has the meaning ascribed to the
term “Thirty-First Amendment Effective Date” in the Thirty-First Amendment.”
     3. Section 2.2(a) — Revolving Loans. Section 2.2(a) of the Credit Agreement
is hereby amended by adding the following new clause (iv) to read as follows:
          “(vi) Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, after the Thirty-First Amendment
Effective Date the aggregate outstanding principal amount of the Revolving Loans
shall not exceed $6,200,000 at anytime.”
     4. Section 2.23 — Waiver Reserve. Section 2.23 of the Credit Agreement is
hereby amended by replacing the reference therein to “May 19, 2009” with
“May 26, 2009”.
     5. Twenty-Second Amendment — Forbearance. Section 5 of the Twenty-Second
Amendment is hereby amended by replacing the reference therein to “May 19, 2009”
with “May 26, 2009”.

-2-



--------------------------------------------------------------------------------



 



     6. Conditions to Effectiveness. This Amendment shall become effective (the
“Thirty-First Amendment Effective Date”) only upon satisfaction in full of the
following conditions precedent:
     (a) Collateral Agent shall have received counterparts of this Amendment
that bear the signatures of each Credit Party, each Agent and the Requisite
Lenders.
     (b) Except as set forth in the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the
Eleventh Amendment, the Twelfth Amendment, the Thirteenth Amendment, the
Fourteenth Amendment, the Fifteenth Amendment, the Sixteenth Amendment, the
Seventeenth Amendment, the Eighteenth Amendment, the Nineteenth Amendment, the
Twentieth Amendment, the Twenty-First Amendment, the Twenty-Second Amendment,
the Twenty-Third Amendment, the Twenty-Fourth Amendment, the Twenty-Fifth
Amendment, the Twenty-Sixth Amendment, the Twenty-Seventh Amendment, the
Twenty-Eighth Amendment, the Twenty-Ninth Amendment, the Thirtieth Amendment and
this Amendment, the representations and warranties contained herein, in
Section IV of the Credit Agreement and in each other Credit Document are true
and correct in all material respects on and as of the Thirty-First Amendment
Effective Date as though made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(in which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date).
     (c) Borrower shall have paid to Administrative Agent all amounts due and
owing to any Agent or any Lender in connection with this Amendment and the
Credit Documents.
     (d) Except as expressly waived herein, no Default or Event of Default shall
have occurred and be continuing on the Thirty-First Amendment Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.
     (e) All legal matters incident to this Amendment shall be reasonably
satisfactory to the Agents and their respective counsel.
     7. Representations and Warranties. Each Credit Party represents and
warrants as follows:
     (a) Organization, Good Standing, Etc. Each Credit Party (i) is a
corporation, limited liability company or limited partnership, duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
execute and deliver this Amendment, consummate the transactions contemplated
hereby and perform the Credit Agreement, as amended and modified hereby and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
other than in such jurisdictions where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

-3-



--------------------------------------------------------------------------------



 



     (b) Authorization, Etc. The execution, delivery and performance by each
Credit Party of this Amendment and the performance by each Credit Party of the
Credit Agreement, as amended and modified hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law,
or any contractual restriction binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Credit Document) upon or with respect to
any of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.
     (c) Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Credit Party
of this Amendment or the performance by any Credit Party of the Credit
Agreement, as amended and modified hereby.
     (d) Enforceability of Credit Documents. Each of this Amendment and the
Credit Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.
     (e) Representations and Warranties; No Default. Except as set forth in the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, the Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment, the Twenty-First
Amendment, the Twenty-Second Amendment, the Twenty-Third Amendment, the
Twenty-Fourth Amendment, the Twenty-Fifth Amendment, the Twenty-Sixth Amendment,
the Twenty-Seventh Amendment, the Twenty-Eighth Amendment, the Twenty-Ninth
Amendment, the Thirtieth Amendment and this Amendment, the representations and
warranties contained herein, in Section IV of the Credit Agreement and in each
other Credit Document are true and correct in all material respects on and as of
the Thirty-First Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date);
and, except as expressly waived herein, no Default or Event of Default shall
have occurred and be continuing on the Thirty-First Amendment Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.
     8. Effect of Amendment; Continued Effectiveness of the Credit Agreement.
     (a) Ratifications. Except as otherwise expressly provided herein, (i) the
Credit Agreement and the other Credit Documents are, and shall continue to be,
in full force and

-4-



--------------------------------------------------------------------------------



 



effect and are hereby ratified and confirmed in all respects, except that on and
after the Thirty-First Amendment Effective Date (A) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended and modified by this Amendment, and (B) all references in the other
Credit Documents to the “Credit Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Credit Agreement shall mean the Credit
Agreement as amended and modified by this Amendment, (ii) to the extent that the
Credit Agreement or any other Credit Document purports to pledge to the
Collateral Agent, or to grant to the Collateral Agent a security interest in or
lien on, any collateral as security for the Obligations or the Guaranteed
Obligations, such pledge or grant of a security interest or lien is hereby
ratified and confirmed in all respects, and (iii) the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other Credit Document, nor constitute an amendment of any provision of the
Credit Agreement or any other Credit Document. This Amendment shall be effective
only in the specific instances and for the specific purposes set forth herein
and does not allow for any other or further departure from the terms and
conditions of the Credit Agreement or any other Credit Document, which terms and
conditions shall remain in full force and effect.
     (b) No Waivers. Except as expressly set forth herein, this Amendment is not
a waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Credit Document and
the Agents and the Lenders expressly reserve all of their rights and remedies
under the Credit Agreement and the other Credit Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, by the Second
Amendment, by the Third Amendment, by the Fourth Amendment, by the Fifth
Amendment, by the Sixth Amendment, the Seventh Amendment, the Eighth Amendment,
the Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Sixteenth Amendment, Seventeenth Amendment, the Eighteenth
Amendment, the Nineteenth Amendment, the Twentieth Amendment, the Twenty-First
Amendment, the Twenty-Second Amendment, the Twenty-Third Amendment, the
Twenty-Fourth Amendment, the Twenty-Fifth Amendment, the Twenty-Sixth Amendment,
the Twenty-Seventh Amendment, the Twenty-Eighth Amendment, the Twenty-Ninth
Amendment or the Thirtieth Amendment, under applicable law or otherwise.
     (c) Amendment as Credit Document. Each Credit Party confirms and agrees
that this Amendment shall constitute a Credit Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect in
any material respect when made or deemed made or if any Credit Party fails to
perform or comply with any covenant or agreement contained herein.
     9. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent, the Borrowing Base Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent, the Borrowing Base Agent, and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Credit Parties and their Affiliates under the Credit
Agreement and the other

-5-



--------------------------------------------------------------------------------



 



Credit Documents. Notwithstanding the foregoing, the Agents, the Borrowing Base
Agent and the Lenders wish (and the Credit Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Agents’, the Borrowing
Base Agent’s and the Lenders’ rights, interests, security and/or remedies under
the Credit Agreement and the other Credit Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, the Borrowing Base Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise (collectively, “Claims”),
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done (collectively, “Actions”) on or prior to the
Thirty-First Amendment Effective Date arising out of, connected with or related
in any way to this Amendment, the Credit Agreement or any other Credit Document,
or any act, event or transaction related or attendant thereto done or omitted to
be done on or prior to the Thirty-First Amendment Effective Date, or the
agreements of any Agent, the Borrowing Base Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral on or prior to the
Thirty-First Amendment Effective Date. For the avoidance of doubt, nothing
contained in this Amendment shall be deemed to release or discharge any Released
Party from any Claims arising out of, in connection with or related in any way
to Actions occurring after the date of this Amendment.
     10. Miscellaneous.
     (a) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.
     (b) Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     (c) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
     (d) Expenses. The Borrower will pay on demand all reasonable fees, costs
and expenses of the Agents, the Borrowing Base Agent and the Lenders in
connection with the preparation, execution and delivery of this Amendment and
all documents incidental hereto,

-6-



--------------------------------------------------------------------------------



 



including, without limitation, the reasonable fees, disbursements and other
charges of Schulte Roth & Zabel LLP, counsel to Administrative Agent and
Collateral Agent, and of McGuireWoods LLP, counsel to Borrowing Base Agent. In
addition, the Borrower will pay all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent, Borrowing Base Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of any Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings (including, without limitation, the costs and
expenses of any advisers retained by Agents, the Borrowing Base Agent and
Lenders; provided, that so long as no Event of Default has occurred and is
continuing the Borrower shall not be responsible for costs and expenses of CRS
in excess of $25,000).
[Remainder of this page intentionally left blank]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWER:


PROLIANCE INTERNATIONAL, INC.
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Executive Vice President, Chief
Financial Officer     

            GUARANTORS:

AFTERMARKET LLC
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Vice President     

            AFTERMARKET DELAWARE CORPORATION
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
Vice President     

            PROLIANCE INTERNATIONAL HOLDING CORPORATION
      By:   /s/ Arlen F. Henock         Name:   Arlen F. Henock        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND LEAD ARRANGER:


SILVER POINT FINANCE, LLC, as Administrative
Agent, Lead Arranger and Collateral Agent
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory     

            LENDERS:

SPF CDO I, LTD., as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory     

            FIELD POINT I, LTD. as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory     

            FIELD POINT II, LTD. as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory     

            FIELD POINT III, LTD. as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            FIELD POINT IV, LTD. as a Lender
      By:   /s/ Zachary M. Zeitlin         Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            BORROWING BASE AGENT AND LENDER:


WELLS FARGO FOOTHILL, LLC, as Borrowing Base
Agent and a Lender
      By:   /s/ Jonathan Boynton         Name:   Jonathan Boynton       
Title:   VP     

 